Citation Nr: 0434108	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for drug or alcohol 
abuse secondary to service-connected post-traumatic stress 
disorder (PTSD)).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  Hepatitis C is not attributable to the veteran's period 
of active military service.

2.  A current substance abuse disorder is not shown.  


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  The veteran does not have a substance abuse disorder that 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) .  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which for the most part were 
also made effective November 9, 2000.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case.  

To comply with the aforementioned VCAA notice requirements, 
the RO must satisfy certain requirements.  First, the RO must 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2003); 38 CFR 3.159(b)(1) (2004).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2003); 38 CFR 3.159(b)(1) (2004).  Third, the RO 
must inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2003); 38 CFR 3.159(b)(1) (2004).  Finally, the RO must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

By a letter dated in January 2002, the RO notified the 
appellant of the information and evidence not of record that 
was needed, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was to provide.  The veteran was asked to submit any 
additional evidence the appellant has that pertains to the 
claims.  38 U.S.C.A. § 5103; 38 CFR 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims of entitlement to 
service connection for hepatitis C and for entitlement to 
service connection for drug or alcohol abuse secondary to 
PTSD.  He has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  

He has been informed that VA was responsible for getting 
relevant records from any Federal agency; this may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.

In addition, it was indicated that VA would make reasonable 
efforts to get relevant records not held by Federal agencies, 
which may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, after the January 2002 letter was 
sent, the veteran was scheduled for VA examinations in 
February 2002, March 2002, and April 2004, with addendum to 
the examinations prepared in May 2004.  In addition, the 
veteran submitted private medical records.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

II.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including cirrhosis 
of the liver, although not otherwise established as incurred 
in service, if such disease is manifested to a 10 percent 
degree within one year following qualifying service.  
38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

The law provides that service connection may be established 
for disability resulting from personal injury or disease 
incurred in or aggravated by service, but no compensation 
shall be paid if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to 
alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1110.

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(n), 3.301 (2004).  

Here, the veteran argues that he developed drug and alcohol 
abuse secondary to service-connected PTSD.  In Allen v. 
Principi, the United States Court of Appeals for the Federal 
Circuit, interpreting 38 U.S.C.A. § 1110 in light of its 
legislative history, held that VA compensation benefits are 
available for alcohol or drug-related disability that is 
secondary to a service-connected disorder.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 
268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  The Federal 
Circuit explained that 38 U.S.C.A. § 1110 precluded 
compensation for primary alcohol abuse disabilities and for 
secondary disabilities that result from primary alcohol 
abuse.  Id. at 1376.

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  

A.  Hepatitis C

Service medical records show no complaints, treatment, or 
diagnosis of hepatitis C.  The veteran was treated for 
gonorrhea in April 1968, May 1968, September 1968, and 
November 1968. 

VA outpatient treatment records dated in March 2002 indicate 
that the veteran was diagnosed as hepatitis C positive in 
March 1998.  The note indicates that there was one time in 
the year 2000 when the veteran's liver enzymes were slightly 
elevated but over the past year these have all been normal.  
He denied any vomiting, hemoptysis, or melena, and currently 
took no treatment for the hepatitis and had never had a liver 
biopsy.  The veteran did complain of occasional abdominal 
pain and complained of fatigue and weakness.  He had never 
had any biliary surgery.  The veteran denied any history of 
transfusions, but he had had some run-ins with substance 
abuse over the past and he was very knowledgeable about 
controlled substances and was an alcoholic in the past.  He 
reported going through alcohol rehabilitation at least 20 
times but denied any history of delirium tremens.  The 
veteran's hepatitis C testing showed a level of 317000 IU/ml.  

VA outpatient treatment records dated from May 2002 to 
February 2004 show that the veteran's hepatitis was checked 
and it was noted that they would hold off on the biopsy.  It 
was noted that the veteran was not interested in interferon 
at the present time and it was further noted that with the 
veteran's psychiatric issues the examiner did not feel the 
veteran was a good candidate at this time.  

At his April 2004 VA examination, the veteran denied blood 
transfusions, organ transplants, history of liver disease, 
hemodialysis, or body piercing; however, the examiner noted 
that the veteran had a cross in his left ear.  The veteran 
admitted to high-risk sexual activity.  He verbalized that he 
contracted gonorrhea in Tokyo, and he did not wear condoms 
when he had sexual activity while serving in the Republic of 
Vietnam, or with prostitutes in the Philippine Islands.  The 
veteran reported that he had approximately 10-12 unprotected 
encounters of sexual activity with prostitutes during his 
active duty time.  He denied same-sex sexual activity.  The 
drug usage that the veteran admitted to was that on a single 
occasion in his life he shared needles with five other 
people, and he stated that he "shot up" on three separate 
times on that occasion.  He stated that it was unknown to him 
whether his acquaintances had become infected with hepatitis 
C.  At his April 2004 VA PTSD examination the veteran 
reported numerous instances of unprotected sex with 
approximately 56 "gals" in his lifetime.  Many of these 
were post-military experiences.  He also reported that he was 
shooting cocaine after military service, sharing needles with 
five other guys and he did not know if they had hepatitis C 
or not.  The veteran reported that he had not used 
methamphetamine in over eight years.  He indicated that he 
had not used cocaine in eight years and he started using 
cocaine in his 20s.  He reported his last use of marijuana 
was over one year ago and before that was one-half year and 
then rarely before that.  He reported that he started using 
alcohol at age 15 when his father died.  He stated that he 
was angry; he drank on the weekends and his drinking became 
heavier over time when he joined the military.  

It was noted that the veteran was initially diagnosed as 
having hepatitis C as a result of elevated liver enzymes in 
March 1998.  He had a positive hepatitis screen, as the 
examiner noted was found in the evidence of record in his 
outpatient file.  The veteran stated that he had been 
followed at the VAMC Omaha with regard to his hepatitis C.  
The veteran verbalized that initially he was offered some 
interferon; however, based on conversations with friends and 
acquaintances, he declined the opportunity for treatment and 
had no treatment for hepatitis C to date.  He denied 
hospitalization for hepatitis C as well.  

The examiner was asked, in view of the veteran's military 
service, whether it was likely that hepatitis C began in 
service.  The examiner noted that subsequent to a review of 
the evidence of record and lacking the capability of knowing 
exactly how significant those exposures were when the veteran 
was on active duty, it would be speculation to give a 
specific and definitive reply to that question.  The examiner 
indicated that it was apparent that the veteran did have 
exposure to readily acknowledged risk factors for contracting 
hepatitis C, primarily in the form of unprotected sex with 
prostitutes and sharing needles with IV drug usage.  

The examiner opined that it was at least as likely as not 
that the veteran had increased risk exposure as a result of 
his intravenous drug usage and sharing of drug paraphernalia 
including needles with other individuals.  The examiner noted 
that there was no apparent evidence of record that the 
veteran contracted hepatitis C as a result of either 
occupational or medical reasons, such as working as a person 
who would handle body fluids or blood products.  
Additionally, it was noted that the veteran denied having 
blood transfusions or organ transplants.  

In a May 2004 addendum to the April 2004 VA examination, the 
examiner indicated that it was his opinion that military 
service did not expose the veteran to high-risk exposures 
such as placing him in an occupation where he would have 
occupational exposure to hepatitis C or illicit sexual 
activity or illicit drug usage or sharing needles or having 
sexual activity with prostitutes without adequate preventive 
barrier.  It was therefore the opinion of the medical 
examiner that it was less likely than not that the veteran's 
hepatitis C was due to service.  The examiner noted that, to 
make a more specific cause and effect statement would require 
resorting to mere speculation.  One could develop a reason 
and basis; however, that the veteran stated his IV drug usage 
occurred on only one occasion on one day of his life, and in 
relative time exposure limits, the veteran's sexual activity 
with non-barrier personal habits, the unprotected sexual 
activity, transpired over a longer duration.  The examiner 
further added, if a rationale could be developed based on 
relative exposures, the IV drug usage would place the veteran 
at a higher risk of contracting hepatitis C than an isolated 
sexual encounter would; however, the veteran did verbalize 
that he had multiple and numerous episodes of unprotected sex 
and only a single episode of IV drug usage, sharing needles 
with companions.  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hepatitis C.  
Service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis.  Although the veteran 
indicated at his VA examination in April 2004 that his drug 
usage was on a single occasion in his life when he shared 
needles and he reported 10-12 unprotected sexual encounters 
with prostitutes while in service, at his April 2004 VA PTSD 
examination he reported numerous instances of unprotected sex 
with approximately 56 partners in his lifetime.  Many of 
these were post-military.  He also reported that he was 
"shooting" cocaine post-military, sharing needles with five 
other guys and he did not know if they had hepatitis C or 
not.  The veteran reported that he had not used 
methamphetamine in over eight years.  He indicated that he 
had not used cocaine in eight years and he started using 
cocaine in his 20s.

A documented risk activity for hepatitis C exposure in the 
veteran's case, as noted by the VA examiner, is unprotected 
sex.  The evidence indicates that the veteran was a substance 
abuser/IV drug user after separation from service.  The April 
2002 examiner, after reviewing the entire claims file, and 
addressing directly the question of a relationship to the 
veteran's period of military service, opined that it was less 
likely than not that the veteran's hepatitis C was due to 
service.  While the examiner appeared somewhat equivocal in 
his responses, especially in the April 2002 report, when he 
considered fully the record and the pertinent question, he 
indicated in May 2002 that it was less likely that hepatitis 
C was attributable to military service.  As noted above, the 
veteran's history of risk-taking activity is consistent with 
such a conclusion by the examiner.  In other words, although 
the veteran participated in activities during service that 
could have led to his contracting the hepatitis C virus, it 
is more likely that activities engaged in after service led 
to the onset of hepatitis C.  This examiner's opinion on this 
point is uncontradicted by the competent medical evidence of 
record.  

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In addition, it is noted that the only chronic liver disease 
to which the law accords presumptive service connection is 
cirrhosis, and that there is no indication of cirrhosis 
within one year of service separation, or even today.  

B.  Alcohol or Drug Abuse Secondary to PTSD

Treatment records from Independence Center Alcohol and Drug 
Treatment dated from June to August 1980 show that the 
veteran was a self referral to treatment.  He was 
experiencing anxiety and pressure due to drug and alcohol 
use.  The veteran reported that his drinking and use of drugs 
was daily.  He indicated that he preferred drugs to alcohol 
and first began using drugs about 11 years earlier.  He used 
"pot" regularly and had used speed, cocaine, and various 
other drugs.  

At his November 1989 VA psychiatric consultation, it was 
noted that the veteran had a prominent history of chemical 
abuse, including alcohol, opioids, and cocaine.  This was 
long standing with a history of alcohol abuse going back to 
around age 16.  It was noted that the veteran's alcohol, 
cocaine, and opioid dependence was in remission.  

A VA hospitalization report dated June 1993, indicated that 
the veteran was admitted due to poly-drug abuse and was 
released after drug detoxification.

Treatment records from Lincoln General Hospital dated in 
October 1993 show that the veteran was admitted to treatment 
for detoxification for prescription drug dependency.  It was 
noted that the veteran had a history of drug and alcohol 
abuse, and was in treatment at the Independence Center in 
1980.  The veteran also stated that he had been at a VA 
hospital 4 to 5 times.  It was noted that the veteran was a 
practicing alcoholic until 1985 and had been through chemical 
dependency treatment on two separate occasions, once for 
alcohol abuse and once for cocaine abuse.  

At a November 1993 VA examination, it was noted that the 
veteran was hospitalized for a couple of days in June 1993.  
The veteran reported that it related to the possibility of 
taking too many pain medications.  He denied use of alcohol 
for a number of years.  It was noted that the veteran was 
receiving Lithium, Xanax, and Nardil.  The diagnoses included 
alcohol dependence, in continued remission; polysubstance 
abuse, in continued remission.

August 1994 VA hospitalization report indicated that the 
veteran was admitted for alcohol rehabilitation.  It was 
noted that the veteran had a long history of drug abuse since 
age 17 and had been using alcohol since age 15.  He reported 
the first drugs he used in Vietnam were opium with alcohol; 
the next one was "acid" when out of service, in addition to 
mescaline and peyote.  He noted his favorite as being alcohol 
and second would be cocaine.  The veteran reported taking 
none for nine years.  The veteran indicated that he was 
apprehended for distribution of cocaine and was done with 
that in 1990.  He indicated that he was currently taking 
Percocet with Imitrex for his migraine headaches and also had 
been taking them for his low back pain and left knee pain.  
He stopped the Lopressor on his own because his body told him 
to quit.  He was admitted to the Substance Abuse Treatment 
program.

The prognosis was guarded.  It was noted that the veteran had 
a long history of alcohol and drug abuse with easy 
availability of illicit drugs, noting that the veteran also 
had PTSD.  The diagnoses included opioid dependence, 
continuous; alcohol dependence, in remission; cocaine 
dependence, in remission; and Benzodiazepine dependence.

At his September 1994 PTSD examination, the examiner 
indicated that life had continued much the same since he was 
last seen.  It was noted that the veteran was hospitalized at 
the facility from August to September 1994 with diagnoses of 
opioid dependence, continuous; alcohol and cocaine 
dependence, in remission; PTSD; panic disorder without 
agoraphobia; and Benzodiazepine dependence.  The examiner 
noted that it appeared the opioid dependence related to 
medications being prescribed for chronic pain, specifically 
chronic and severe headaches.  He related that this matter 
was under control; however, it was noted that the veteran 
continued on significant doses of other medications such as 
Lithium, Nardil, and Xanax, the later in significant doses 
ranging between 6 mg and 12 mg daily.

The veteran reported being free of alcohol use for 8 1/2 years 
and cocaine for 9 years.  The diagnoses included 
Benzodiazepine dependence, Xanax, prescription medication; 
alcohol dependence, in continued remission; and cocaine 
dependence, in continued remission.

An October 1994 VA mental hygiene clinical report shows that 
the veteran had a long history of poly-substance abuse and 
has had numerous problems legally because of his fighting and 
illegal drug activities.  It was noted that he had had 
numerous courses of treatment for substance abuse and 
gradually over the years had had some gradual decrease in his 
substance abuse.  He worked for a number of years for the 
railroad until injuries on the job restricted his ability to 
be employed competitively.  The Axis I diagnoses included 
PTSD, chronic; poly-substance abuse and dependence, alcohol, 
cocaine, Benzodiazepines, and analgesics.

A September 1997 VA PTSD examination included the diagnoses 
of Benzodiazepine dependence, Xanax, continuous; alcohol 
dependence, in continued remission; and cocaine dependence, 
in continued remission.

At his September 1997 VA General Medical examination, the 
veteran admitted to a history of substance abuse problems, 
but claimed that he had not used drugs in several months.  He 
freely admitted that his substance abuse had affected his 
ability to work and further added that his substance abuse 
was promoted by stress and anxiety resulting from military 
service in Vietnam.  He denied any recent drug or alcohol 
abuse.  The diagnosis included history of poly-substance 
abuse.

VA outpatient treatment records dated November 1999 to 
January 2002 showed history of poly-substance and alcohol 
abuse.  

At his February 2002 VA PTSD examination, the examiner noted 
Axis I diagnoses as PTSD; alcohol dependence in sustained 
full remission; cocaine dependence in sustained full 
remission (he had not used those drugs for 16 years).  The 
examiner noted that the claims folder noted Benzodiazepine 
dependence; the veteran was being prescribed Benzodiazepines 
and he was not abusing them.

In an October 2003 VA outpatient treatment note, the examiner 
indicated that the veteran was having a problem with drugs as 
far as he could tell.  It was noted that the veteran wanted 
too much.  He was getting 40 hydrocodone and as far as the 
examiner was concerned 40 hydrocodone should last him 30 days 
and discussed this with the pharmacy.  So in the future he 
got no more than 40 tablets for 30 days.  

At his April 2004 VA examination, the veteran reported being 
psychiatrically hospitalized the previous weekend after 
drinking one quart or so of tequila after he had attended a 
funeral of a friend.  It was noted that this was the stressor 
that led to his use of alcohol that day and he was put in the 
Mental Health unit, not the detoxification unit.  

The examiner indicated that the veteran was being examined to 
determine whether there was a diagnosis of alcohol abuse or 
dependence and if so, was it at least as likely as not that 
the veteran's alcohol abuse or dependence was a result of or 
had increased in severity as a result of his PTSD.  The 
examiner noted that the veteran did not meet the criteria for 
any alcohol disorder, be it alcohol abuse, alcohol 
dependence, or alcohol disorder not otherwise specified.  He 
had been sober from the use of alcohol for 18 years with the 
exception of using alcohol recently after his friend died.  
The examiner indicated that this did not qualify for any 
diagnosis of alcohol related disorder and was a reaction of 
his friend's death.  It was also noted that the veteran had 
been substance free from cocaine and methamphetamine for 8 
years and had not used marijuana in over one year, for which 
he only used one time and prior to that one time in six 
months before that.  The examiner indicated that the veteran 
was taken off of Xanax and now placed on a slower acting 
Benzodiazepine.  The examiner emphasized that the veteran was 
not Benzodiazepine dependent and/or he did not exhibit an 
abuse pattern of the Benzodiazepines.  The examiner concluded 
that there were no drug or alcohol diagnoses at the time.  
Therefore, there was no relationship whatsoever to the 
veteran's PTSD.  

A review of the evidence reveals that in April 2004 a VA 
examiner opined that the veteran did not meet the criteria 
for any substance abuse disorder.  The examiner indicated 
that the veteran had been sober for 18 years with the 
exception of using alcohol the one day after his friend died.  
This incident did not qualify for any diagnosis of alcohol 
related disorder and was a reaction to his friend's death.  
It was noted that the veteran had been substance free from 
cocaine and methamphetamine for eight years and had not used 
marijuana in over one year, for which he only used one time 
and prior to that one time in six months before that.  The 
examiner also indicated that the veteran was not 
Benzodiazepine dependent and did not exhibit an abuse pattern 
of the Benzodiazepines.  The examiner indicated that there 
were no drug or alcohol diagnoses at the time.  Therefore, 
there was no relationship whatsoever to the PTSD.

In the absence of proof of a present disability, in this case 
substance abuse disability, there can be no basis for an 
award of service connection on a secondary basis.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
Court stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for substance abuse disability as 
secondary to his service-connected PTSD; however, the medical 
evidence does not show a current substance abuse diagnosis.  
Under these circumstances, there is no basis on which to 
grant service connection for a substance abuse disability as 
secondary to the veteran's service-connected PTSD.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for drug abuse or alcohol 
abuse as secondary to PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



